Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Non-Final Office Action examines the claims filed 11/02/2020, which were entered as a result of the Notice of Informal or Non-Responsive Amendment filed 10/20/2020. Claims 1-3, 6-18, and 21-22 are currently pending. Claims 1-3, 9-13, and 16 are amended. Claims 4-5 and 19-20 are canceled. 
Claim 22 is notated as being “(Previously Presented)” while the claim has been amended. For the sake of compact prosecution, Examiner is considering claim 22 as being “(Currently Amended).”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-18, and 21-22 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.
Step 1: Claims 1-3, 6-9, 21 are directed to a system, claims 10-15 and 22 are directed to a method, and claims 16-18 are directed to a computer storage device. Paragraph [0078] of the specification discloses the computer storage media does not include propagated signals. Therefore, claims 1-3, 6-18, and 21-22 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1, 10, and 16 are directed to generating an inventory optimization recommendation, constituting an abstract idea based on “Certain Methods of Organizing Human Activity” related to commercial interactions including marketing or sales activities or behaviors. The limitations of “obtains at least a portion of the inventory data of an individual store at a given time, the portion of the inventory data including variance date codes associated with individual items; and 
Dependent claims 2-3, 6-9, 11-15, and 17-18 recite similar abstract ideas that further narrow the scope of the abstract idea identified in the independent claim. 
Dependent claims 21 and 22 will be evaluated under Step 2A, Prong 2 below. 
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. Particularly, the claims are mere instructions to implement an abstract idea on a computer. The use of software to perform the steps of the abstract idea is not sufficient to prove integration into a practical application. The combination of the claim elements, such as the processor, interface, software modules, is nothing more than a combination of generic computer components. There is no “particular” machine required to apply the abstract idea with. This finding is supported by the fact that paragraphs [0093, 0095] of the specification both disclose that the steps to perform the abstract operations can be performed by a “general purpose computing system,” which indicates the claimed invention is generally linking the use of the judicial exception to a particular environment or field of use. Therefore, the claimed invention is not integrated into a practical application.
Regarding claim 1, the claim further recites a data store that stores inventory data. This is nothing but mere extra-solution activity defining the step of storing the data used to perform the abstract idea. This pre-solution is not sufficient to prove integration into a practical application. 
Additionally, with respect to the claim 1 limitations (similarly recited in claims 10, 16, 21, and 22) the claim recites the following limitations of “send, to a home office computer interface, the aggregated critical inventory report, receive, from the home office computer interface, a selection for a value adjustment of the identified at least one item, send entity- specific value adjustments to an automated markdown management system causing automatic valuation adjustments at a client-side application of each of the plurality of stores,” which is nothing but post-solution activity. The mere generic transmittal of data is not sufficient to prove integration into a practical application. 
Dependent claims 2-3, 6-9, 11-15, and 17-18 recite similar abstract ideas that further narrow the scope of the abstract idea identified in the independent claim, which does not integrate the judicial exception into a practical application. 
Step 2B: Claims 1, 10, and 16 do not include anything significantly more than the judicial exception. The additional elements are recited at a high level of generality and conventional computer function, which does not add meaningful limits to practicing the abstract idea. The claims do not provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Generic computer features, such as the processor, interface, communication network, and software modules of the independent claims, do not amount to significantly more than the abstract idea. These limitations merely describe implementation of the invention using elements of a general purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
With respect to the Berkheimer court case, below can be found evidence provided that based on 2B analysis, the claims are viewed as well-understood, routine, and conventional activity consistent with the Federal Circuit’s decision in Berkheimer and MPEP 2106.05(d).
Regarding claim 1, the claim further recites a data store that stores inventory data. This is nothing but mere extra-solution activity defining the step of storing the data used to perform the abstract idea. Section 2106.05(d) of the MPEP recognizes “storing and retrieving information in a memory” as being a computer function that is well-understood, routine, and conventional. Therefore, this type of extra-solution activity is not anything significantly more than the judicial exception.
Additionally, with respect to the claim 1 limitations (similarly recited in claims 10, 16, 21, 22) directed to the sending of the report to the home office and sending entity-specific value adjustments and reports to the client-side applications, this activity is nothing but post-solution activity. Section 2106.05(d) of the MPEP recognizes “receiving or transmitting data over a network” as being a computer function that is well-understood, routine, and conventional. Therefore, this type of extra-solution activity is not anything significantly more than the judicial exception. 
Dependent claims 2-3, 6-9, 11-15, and 17-20 further narrow the abstract idea identified in the independent claim, which does not include anything significantly more than the judicial exception. 
Accordingly, claims 1-3, 6-18 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-2, 6-11, 13-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 20130090988 A1) in view of Ng et al. (US 20090327037 A1) in view of Bauer et al. (US 20030216969 A1).

Regarding claim 1, Moore teaches a system for inventory optimization (paragraph [0019] teaches a system for inventory markdown optimization), the system comprising:
a data store, which maintains inventory data associated with a plurality of individual stores (paragraph [0025] teaches “42” Markdown inventory that stores the list of products and inventory for each of a given retailer (i.e. store)); 
at least one backend processor coupled to the data store (paragraph [0024] teaches the computer system may be a remote computer, wherein Fig. 1 the computer system contains “42” Markdown Inventory), the backend processor configured to: implement a centralized inventory optimization module that (paragraph [0024] teaches a processor executing instructions, wherein paragraph [0030] there is a software program used for markdown optimization of an inventory, and wherein Fig 1 and paragraph [0020] the markdown inventory events are performed for a plurality of stores at a given time, including paragraph [0025] teaches distinct inventory data for each store for a given retailer may be provided from a given retailer to the computer system): 
obtains at least a portion of the inventory data of an individual store at a given time (paragraph [0029] teaches receiving inventory data in the form of inventories by product for each store, wherein paragraph [0019] the inventory is current (i.e. at a given time), including in paragraph [0025] teaches distinct inventory data for each store for a given retailer may be provided from a given retailer to the computer system), the portion of the inventory data including variance date codes associated with individual items (paragraph [0017] teaches the inventory value is leveraged against date-coded products (i.e. variance date codes associated with individual products)); 
and identifies at least one item of a plurality of items exceeding an inventory threshold based on the portion of the inventory data (paragraph [0031] teaches evaluating the inventory based on an identified volume of inventory targeted for clearance by a certain “sell-through” date, wherein paragraph [0002] the inventory is evaluated in order to reduce overstock; Examiner’s Note: The identified volume of items for overstock would be identified because the volume is in excess of the desired quantity; see also: [0017]), 
and implement a centralized elasticity estimation module that (paragraph [0024] teaches a processor executing instructions, wherein paragraph [0030] there is a software program used for markdown optimization of an inventory, and wherein Fig 1 and paragraph [0020] the markdown inventory events are performed for a plurality of stores at a given time, including paragraph [0025] teaches distinct inventory data for each store for a given retailer may be provided from a given retailer to the computer system): 
receives an elasticity value request for the identified at least one item… from the centralized inventory optimization module (paragraphs [0028-0030] teach receiving a markdown definition event including store inventory information, wherein paragraph [0019] teaches the stores are clustered by markdown event to reflect item elasticity); 
 responsive to the elasticity value request, determines a cluster associated with the individual store at least by clustering other stores that share at least one of: a same store format (paragraph [0019] teaches the stores are clustered by markdown event to reflect item elasticity, wherein paragraph [0088] teaches the markdown system can finish or update store clusters again by re-categorizing the stores, and wherein paragraph [0092] teaches the stores are clustered by markdown events to reflect store-based inventory (i.e. same store format) and item elasticity);
obtains inventory data of the other stores of the determined cluster (paragraphs [0019-0020] teach that the stores are categorized into clusters based on their inventories, and wherein the inventory data can be updated), 
and calculates an elasticity value for the identified at least one item based at least in part on the obtained inventory data of the other stores of the determined cluster (paragraphs [0019-0020] teach the stores are categorized and re-categorized based on their current inventories, such that in wherein paragraph [0088] teaches the markdown system can finish or update store clusters again by re-categorizing the stores), 215/646,895

generates an entity-specific elasticity value for the identified at least one item for the individual store (paragraph [0019] teaches the store can be dynamically re-categorized into different clusters based on the individual store current inventories and sales data, wherein paragraph [0030] teaches outputting a depth of market down pricing for a product in a store in a set of stores), 
the inventory optimization module further generating an inventory optimization recommendation based on the generated entity-specific elasticity value and the variance date code the inventory data (paragraph [0089] teaches producing a final markdown schedule (i.e. inventory optimization recommendation) for stores categorized into store clusters, wherein the schedule contains a listing of products and their markdown sequence, timing and markdown prices, wherein paragraph [0017] the markdown optimization is based on aged packaging and date-coded products (i.e. variance date codes), as well as in paragraph [0019] teaches the store can be dynamically re-categorized into different clusters based on the individual store current inventories and sales data), 
wherein the inventory optimization module is further implemented to: receive the entity-specific elasticity value for the identified at least one item (paragraph [0089] teaches producing a final markdown schedule (i.e. inventory optimization recommendation) for stores categorized into store clusters, wherein the schedule contains a listing of products and their markdown sequence); 
and based at least on the received entity-specific elasticity value, generate an inventory optimization recommendation for the identified at least one item of the individual store at the given time (paragraph [0089] teaches producing a final markdown schedule (i.e. inventory optimization recommendation) for stores categorized into store clusters, wherein the schedule contains a listing of i.e. at a given time)).
	However, Moore does not explicitly teach the inventory threshold based on a variance date code associated with the at least one item; receives an elasticity value request for the identified at least one item that exceeds the inventory threshold from the centralized inventory optimization module; aggregate other inventory optimization recommendations for the identified at least one item as associated with other individual stores, create an aggregated critical inventory report including the inventory optimization recommendation for the identified at least one item of the individual 
From the same or similar field of endeavor, Ng teaches aggregate other inventory optimization recommendations for the identified at least one item as associated with other individual stores (paragraphs [0017-0019] teaches producing a markdown plan report with all the markdown plans, wherein paragraph [0058] teaches the plan is implemented for multiple stores),
create an aggregated critical inventory report including the inventory optimization recommendation for the identified at least one item of the individual store at the given time and the aggregated other inventory optimization recommendations for the identified at least one item of the other individual stores (paragraphs [0017-0019] teaches producing a markdown plan report with all the ,
send, to a home office computer interface, the aggregated critical inventory report (paragraphs [0017-0019] teaches producing a markdown plan report with all the markdown plans to present to a user, wherein paragraph [0123] the output can be sent from one computer to another),
receive, from the home office computer interface, a selection for a value adjustment of the identified at least one item (paragraph [0054] teaches the user can revise and implement an updated markdown plan, wherein paragraph [0160] the user can access the interface to adjust the plan and thus signal to the stores to implement the plan; see also: [0018]),
the selection identifying a plurality of stores, of the individual store and the other individual stores (paragraph [0160] teaches the plan can be sent to stores in order for the stores to signal the plan, wherein paragraphs [0124-0125] the stores are grouped into demand groups by cluster stores),  
as being targets of the value adjustment of the identified at least one item, and based on the received selection for the value adjustment (paragraph [0160] teaches the plan can be sent to stores in order for the stores to signal the plan, wherein paragraphs [0124-0125] the stores are grouped into demand groups by cluster stores, for example in paragraph [0071] the prices are adjusted based on the stores being located within a certain proximity of a Walmart),
send entity- specific value adjustments to an automated markdown management system causing automatic valuation adjustments at a client-side application of each of the plurality of stores (paragraph [0160] the user can access the interface to adjust the plan and send the plan to stores so that the stores can carry out the plan; see also: [0065]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moore to incorporate the teachings of Ng to include aggregate other inventory optimization recommendations for the identified at least one item as associated with other individual stores, create an aggregated critical inventory report including the inventory optimization recommendation for the identified at least one item of the individual 
However, the combination of Moore and Ng does not explicitly teach the inventory threshold based on a variance date code associated with the at least one item; receives an elasticity value request for the identified at least one item that exceeds the inventory threshold from the centralized inventory optimization module.
From the same or similar field of endeavor, Bauer teaches the inventory threshold based on a variance date code associated with the at least one item (paragraph [0167] teaches generating an inventory alert if any inventory items are outside of the baseline inventory, in that the current stock is above a predetermined value (i.e. threshold), and wherein paragraph [0170] teaches the alerts include identifying that products may be approaching an expiration date, as well as in paragraph [0097] teaches identifying an item that is not selling well before its corresponding expiration date that is indicative of excess inventory);
receives an elasticity value request for the identified at least one item that exceeds the inventory threshold from the centralized inventory optimization module (paragraph [0111] teaches i.e. elasticity) of an item in order to determine improvements for the item type, wherein paragraph [0167] teaches monitoring inventory levels to determine if inventory items are out of bounds of the baseline inventory, such that the inventory stock is above a predetermine value, wherein paragraph [0113] teaches that the shelf inventory and amounts of items in the inventory is evaluated with the sales velocity (i.e. elasticity) of the other similar items in order to correlate sales of the item; see also: [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moore and Ng to incorporate the teachings of Bauer to include the inventory threshold based on a variance date code associated with the at least one item; receives an elasticity value request for the identified at least one item that exceeds the inventory threshold from the centralized inventory optimization module. One would have been motivated to do so in order to alleviate the burden of managing a large inventory by avoiding redundant re-ordering and slow sales velocity (Bauer, [0005]). By incorporating the method of Bauer into the teachings of Moore, one would have been able to prevent an out of stock situation using the forecast information for replenishment schedules (Bauer, [0008]).

Regarding claim 2, the combination of Moore, Ng, and Bauer teach all the limitations of claim 1 above.
Moore further teaches wherein the centralized elasticity estimation module further: 315/646,895dynamically adjusts the entity-specific elasticity value for the identified at least one item as new inventory data corresponding to the at least one item and the individual store is received (paragraphs [0030-0031] teach producing a predictive model for customer demand for a set of products in a store based on a function of time and price of the products, wherein paragraph [0050] teaches iteratively re-clustering the stores, wherein paragraph [0019] teaches the stores are dynamically re-categorized to take into account current inventories (i.e. new inventory data) and sales data, wherein paragraph [0030] there is a software program used for markdown optimization of an inventory; see also: [0088]); and generates an adjusted value optimization recommendation based on the dynamic adjustment (paragraph [0062] teaches the process loops back and iteratively clusters the stores, wherein paragraph [0088] upon ending the iterations, the process re-categorizes the clusters for another markdown event based on the store-based inventory and item elasticity; see also: [0088]).  

Regarding claim 6, the combination of Moore, Ng, and Bauer teaches all the limitations of claim 1 above.
Moore further teaches the inventory optimization recommendation includes at least one of a value adjustment recommendation (paragraph [0002] teaches determining a price reduction for the products, such as in paragraph [0036] designating a markdown price of 25% off, etc.; see also: [0017, 0090]).

Regarding claim 7, the combination of Moore, Ng, and Bauer teach all the limitations of claim 6 above.
	However, Moore does not explicitly teach the inventory optimization recommendation associated with the at least one item is provided as part of an entity-specific inventory report.  
	From the same or similar field of endeavor, Ng teaches the optimization recommendation associated with the at least one item is provided as part of an entity-specific inventory report (paragraphs [0160] teaches disseminating the pricing plan to each store so that the store can carry out the plan; see also: [0184-0185]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Moore, Ng, and Bauer to incorporate the further teachings of Ng to include the inventory optimization recommendation associated with the at least one item is provided as part of an entity-specific inventory report. One would be motivated to do so in order to tune the plan in order to correct the markdown plan when the conditions of the market have changed (Ng, [0054]). Furthermore, 

	Regarding claim 8, the combination of Moore, Ng, and Bauer teach all the limitations of claim 7 above.
	However, Moore does not explicitly teach the inventory optimization module further processes the entity-specific inventory report to determine inventory replenishment values for the at least one item for a future time period based on the inventory data at the given time.  
	From the same or similar field of endeavor, Ng further teaches the inventory optimization module further processes the entity-specific inventory report to determine inventory replenishment values for the at least one item for a future time period based on the inventory data at the given time (paragraph [0054] teaches that a six-month plan can be adjusted a few weeks into the markdown plan in order to correct or update the plan if market conditions have changed, wherein the updated information can be implemented as an updated markdown plan, and wherein paragraph [0160] teaches disseminating the pricing plan to each store so that the store can carry out the plan). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Moore, Ng, and Bauer to incorporate the further teachings of Ng to include the inventory optimization module further processes the entity-specific inventory report to determine inventory replenishment values for the at least one item for a future time period based on the inventory data at the given time. One would be motivated to do so in order to tune the plan in order to correct the markdown plan when the conditions of the market have changed (Ng, [0054]). Furthermore, one would be motivated to do so in order to reduce an overstock of items after a holiday in order to manage excess inventory as profitably as possible (Ng, [0197]).

Regarding claim 9, the combination of Moore, Ng, and Bauer teaches all the limitations of claim 1 above.
the individual store is a specific retail store location (paragraph [0025] teaches the process is done with data specific for each store for a given retailer).

Regarding claim 10, Moore teaches a method for inventory optimization implemented at least in part on at least one processor (paragraph [0022] teaches a processor that practices the methods of the invention), comprising: 
obtaining inventory data for an individual entity at a given time (paragraph [0029] teaches receiving inventory data in the form of inventories by product for each store, wherein paragraph [0019] the inventory is current (i.e. at a given time)),
the inventory data including variance date codes associated with individual items (paragraph [0017] teaches the inventory value is leveraged against date-coded products (i.e. variance date codes associated with individual products));
identifying at least one item of a plurality of items exceeding an inventory threshold based on the inventory data (paragraph [0031] teaches evaluating the inventory based on an identified volume of inventory targeted for clearance by a certain “sell-through” date, wherein paragraph [0002] the inventory is evaluated in order to reduce overstock; Examiner’s Note: The identified volume of items for overstock would be identified because the volume is in excess of the desired quantity; see also: [0017]);
determining a cluster associated with the individual entity at least by clustering other entities that share at least one of: a same entity format (paragraph [0019] teaches the stores are clustered by markdown event to reflect item elasticity, wherein paragraph [0088] teaches the markdown system can finish or update store clusters again by re-categorizing the stores, and wherein paragraph [0092] teaches the stores are clustered by markdown events to reflect store-based inventory (i.e. same store format) and item elasticity); 
obtaining inventory data of the other entities of the determined cluster (paragraphs [0019-0020] teach that the stores are categorized into clusters based on their inventories, and wherein the inventory data can be updated); 
calculating a value response curve for the identified at least one item based at least in part on the obtained inventory data of the other entities of the determined cluster (paragraph [0030] teaches determining a predictive model for customer demand for a set of products in a set of stores, wherein paragraph [0031] teaches a predictive model for customer demand is necessary to project volume sold as a function of time and price (i.e. a value response curve)); see also: [0028]; Examiner’s Note: The function, when plotted, displays the relationship between time and the price of the product, which is a curve.);
 generating an item-specific elasticity value for the identified at least one item based on the calculated value response curve (paragraph [0030] teaches determining a predictive model for customer demand for a set of products in a set of stores, wherein paragraph [0031] teaches a predictive model for customer demand is necessary to project volume sold as a function of time and price (i.e. a value response curve)), wherein paragraph [0019] teaches the store can be dynamically re-categorized into different clusters based on the individual store current inventories and sales data, wherein paragraph [0030] teaches outputting a depth of market down pricing for a product in a store in a set of stores);
generating an entity-specific inventory optimization recommendation for the individual entity based on the generated item-specific elasticity value and the variance date codes of the inventory data  (paragraph [0089] teaches producing a final markdown schedule (i.e. inventory optimization recommendation) for stores categorized into store clusters, wherein the schedule contains a listing of products and their markdown sequence, timing and markdown prices, wherein paragraph [0017] the markdown optimization is based on aged packaging and date-coded products (i.e. variance date codes), as well as in paragraph [0019] teaches the store can be dynamically re-categorized into different clusters based on the individual store current inventories and sales data);
However, Moore does not explicitly teach the inventory threshold based on the variance date codes associated with the individual items; and sending, to an automated markdown management system, an instruction causing an automatic valuation adjustment at a client-side application of the individual entity.
sending, to an automated markdown management system, an instruction causing an automatic valuation adjustment at a client-side application of the individual entity (paragraph [0075] teaches the system may automatically tune the markdown plan when the plan is not accurate within a certain percentage, wherein paragraph [0175] the sales data is received by the stores of the plan).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moore to incorporate the teachings of Ng to include sending, to an automated markdown management system, an instruction causing an automatic valuation adjustment at a client-side application of the individual entity. One would have been motivated to do so in order to tune the plan in order to correct the markdown plan when the conditions of the market have changed (Ng, [0054]). By allowing the user to adjust the markdown schedule, one would have been able to ensure the best possible result for products with short, volatile lifecycles (Ng, [0050, 0054]). Furthermore, one would have been motivated to do so in order to reduce an overstock of items after a holiday in order to manage excess inventory as profitably as possible (Ng, [0197]).
However, the combination of Moore and Ng does not explicitly teach the inventory threshold based on the variance date codes associated with the individual items.
From the same or similar field of endeavor, Bauer teaches the inventory threshold based on the variance date codes associated with the individual items (paragraph [0167] teaches generating an inventory alert if any inventory items are outside of the baseline inventory, in that the current stock is above a predetermined value (i.e. threshold), and wherein paragraph [0170] teaches the alerts include identifying that products may be approaching an expiration date, as well as in paragraph [0097] teaches identifying an item that is not selling well before its corresponding expiration date that is indicative of excess inventory).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moore and Ng to incorporate the teachings of Bauer to include the inventory threshold based on the variance date codes associated with the individual items. One 

Regarding claim 11, the combination of Moore, Ng, and Bauer teach all the limitations of claim 10 above.
	Moore further teaches dynamically re-calculating the calculated value response curve for the identified at least one item as new inventory data corresponding to the at least one item and the individual entity is received (paragraphs [0030-0031] teach producing a predictive model for customer demand for a set of products in a store based on a function of time and price of the products, wherein paragraph [0050] teaches iteratively re-clustering the stores, wherein paragraph [0019] teaches the stores are dynamically re-categorized to take into account current inventories and sales data; see also: [0088]); 
and generating an adjusted value optimization recommendation based on the dynamic re- calculation (paragraph [0062] teaches the process loops back and iteratively clusters the stores, wherein paragraph [0088] upon ending the iterations, the process re-categorizes the clusters for another markdown event based on the store-based inventory and item elasticity; see also: [0088]).

Regarding claim 13, the combination of Moore, Ng, and Bauer teach all the limitations of claim 10 above.
Moore further teaches calculating the value response curve for the identified at least one item associated with the individual entity includes using entity-cluster data (paragraphs [0029-0031] teach producing a predictive model for customer demand for a set of products in a store (i.e. the individual entity)) based on a function of time and price of the products (i.e. at least one item), wherein paragraph [0088] the markdown definition process is executed by clustering stores based on the store-based inventory, item elasticity, sales data, and consumer demand).

Regarding claim 14, the combination of Moore, Ng, and Bauer teach all the limitations of claim 10 above.
Moore further teaches the entity-cluster data includes a plurality of entity data aggregated based at least in part on entity attributes (paragraph [0046] teaches agglomerative hierarchical clustering of stores into clusters based on limits related to commonality of stores and other constraints (i.e. entity attributes)).

Regarding claim 15, the combination of Moore, Ng, and Bauer teach all the limitations of claim 10 above.
Moore further teaches the inventory optimization recommendation includes at least one of a value adjustment recommendation, an item feature recommendation, or an inventory adjustment recommendation (paragraph [0002] teaches determining a price reduction for the products, such as in paragraph [0036] designating a markdown price of 25% off, etc.; see also: [0017, 0090]).

Regarding claim 16, Moore teaches 16. (Currently Amended) One or more computer storage devices having computer- executable instructions stored thereon for inventory optimization (paragraph [0024] teaches a computer system that may be a remote computer, which contains a computer-readable storage medium in communication with a processor), which, on execution by a home office backend computer, cause the computer to perform operations comprising: 
an inventory optimization component that obtains, from a remote data store (paragraph [0024] teaches the computer system may be a remote computer, wherein Fig. 1 the computer system contains “42” Markdown Inventory), inventory data for a group of entities at a given time and identifies at least one item of at least one individual entity of the group of entities exceeding an inventory threshold of the at least one individual entity based on the inventory data (paragraph [0029] teaches receiving inventory data in the form of inventories by product for each store, wherein i.e. at a given time), wherein paragraph [0031] teaches evaluating the inventory based on an identified volume of inventory targeted for clearance by a certain “sell-through” date, wherein paragraph [0002] the inventory is evaluated in order to reduce overstock; Examiner’s Note: The identified volume of items for overstock would be identified because the volume is in excess of the desired quantity; see also: [0017]);
the inventory data including variance date codes associated with individual items (paragraph [0017] teaches the inventory value is leveraged against date-coded products (i.e. variance date codes associated with individual products)), 
an elasticity estimation component that calculates a value response curve for at least the identified at least one item of the at least one individual entity and generates an entity- specific elasticity value for each entity of the group of entities for the identified at least one item (paragraph [0030] teaches determining a predictive model for customer demand for a set of products in a set of stores, wherein paragraph [0031] teaches a predictive model for customer demand is necessary to project volume sold as a function of time and price (i.e. a value response curve), wherein paragraph [0019] teaches the store can be dynamically re-categorized into different clusters based on the individual store current inventories and sales data, wherein paragraph [0030] teaches outputting a depth of market down pricing for a product in a store in a set of stores; see also: [0028]; Examiner’s Note: The function, when plotted, displays the relationship between time and the price of the product, which is a curve.). 
However, Moore does not explicitly teach the inventory threshold based on the variance date codes; the inventory optimization component further: generating a critical inventory report for the each entity based at least on the generated entity-specific elasticity value and the variance date codes of the inventory data, generating an aggregate critical inventory report, which at least indicates that the identified at least one item exceeds an inventory threshold at a plurality of entities of the group of entities, 615/646,895 receiving data input in response to the generated aggregated critical inventory report, the data input comprising at least one of a value adjustment or a forecast adjustment associated with the at least one item and the plurality of entities, transmitting the critical inventory report for the each entity to an inventory system of the individual entity, and transmitting the data input to the inventory system of the individual entity and to respective inventory systems of the plurality of entities.
From the same or similar field of endeavor, Ng teaches the inventory optimization component further: generating a critical inventory report for the each entity based at least on the generated entity-specific elasticity value and the variance date codes of the inventory data (paragraphs [0017-0019] teaches producing a markdown plan report with all the markdown plans, wherein paragraphs [0157-0158] teaches the plan is produced based on an aggregate cross elasticity indicator for each product, and wherein paragraphs [0051] teaches the plan is generated based on the target out date of the products (i.e. variance date code); see also: [0015]), 
generating an aggregate critical inventory report (paragraphs [0017-0019] teaches producing a markdown plan report with all the markdown plans, wherein paragraphs [0124-0125] the stores are grouped into demand groups by cluster stores), which at least indicates that the identified at least one item exceeds an inventory threshold at a plurality of entities of the group of entities  (paragraphs [0197-0198] teach determining that there is leftover inventory from a holiday expansion in inventory supply, wherein paragraphs [0017-0019] teaches producing a markdown plan report with all the markdown plans, wherein paragraphs [0124-0125] the stores are grouped into demand groups by cluster store), 615/646,895 receiving data input in response to the generated aggregated critical inventory report (paragraph [0054] teaches the user can revise and implement an updated markdown plan; see also: [0018]), the data input comprising at least one of a value adjustment or a forecast adjustment associated with the at least one item and the plurality of entities (paragraph [0054] teaches the user can revise and implement an updated markdown plan, wherein paragraph [0160] the user can access the interface to adjust the plan and thus signal to the stores to implement the plan; see also: [0018]), 
transmitting the critical inventory report for the each entity to an inventory system of the individual entity (paragraph [0160] the user can access the interface to adjust the plan and send the plan to stores so that the stores can carry out the plan; see also: [0065]), 
and transmitting the data input to the inventory system of the individual entity and to respective inventory systems of the plurality of entities (paragraph [0160] the user can access the interface to adjust the plan and send the plan to stores so that the stores can carry out the plan, wherein paragraph [0054] teaches the user can revise and implement an updated markdown plan; see also: [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moore to incorporate the teachings of Ng to include the inventory optimization component further: generating a critical inventory report for the each entity based at least on the generated entity-specific elasticity value and the variance date codes of the inventory data, generating an aggregate critical inventory report, which at least indicates that the identified at least one item exceeds an inventory threshold at a plurality of entities of the group of entities, 615/646,895 receiving data input in response to the generated aggregated critical inventory report, the data input comprising at least one of a value adjustment or a forecast adjustment associated with the at least one item and the plurality of entities, transmitting the critical inventory report for the each entity to an inventory system of the individual entity, and transmitting the data input to the inventory system of the individual entity and to respective inventory systems of the plurality of entities. One would have been motivated to do so in order to tune the plan in order to correct the markdown plan when the conditions of the market have changed (Ng, [0054]). By allowing the user to adjust the markdown schedule, one would have been able to ensure the best possible result for products with short, volatile lifecycles (Ng, [0050, 0054]). Furthermore, one would have been motivated to do so in order to reduce an overstock of items after a holiday in order to manage excess inventory as profitably as possible (Ng, [0197]).
However, the combination of Moore and Ng does not explicitly teach the inventory threshold based on the variance date codes.
the inventory threshold based on the variance date codes (paragraph [0167] teaches generating an inventory alert if any inventory items are outside of the baseline inventory, in that the current stock is above a predetermined value (i.e. threshold), and wherein paragraph [0170] teaches the alerts include identifying that products may be approaching an expiration date, as well as in paragraph [0097] teaches identifying an item that is not selling well before its corresponding expiration date that is indicative of excess inventory).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moore and Ng to incorporate the teachings of Bauer to include the inventory threshold based on the variance date codes. One would have been motivated to do so in order to alleviate the burden of managing a large inventory by avoiding redundant re-ordering and slow sales velocity (Bauer, [0005]). By incorporating the method of Bauer into the teachings of Moore, one would have been able to prevent an out of stock situation using the forecast information for replenishment schedules (Bauer, [0008]).

Regarding claim 17, the combination of Moore, Ng, and Bauer teach all the limitations of claim 16 above.
	However, Moore does not explicitly teach the forecast adjustment impacts a supply chain for the at least one item and the at least one individual entity to adjust inventory replenishment values at the individual entity.  
	From the same or similar field of endeavor, Ng further teaches the forecast adjustment impacts a supply chain for the at least one item and the at least one individual entity to adjust inventory replenishment values at the individual entity (paragraph [0054] teaches the user can revise and implement an updated markdown plan, wherein paragraph [0160] the user can access the interface to adjust the plan and thus signal to the stores to implement the plan; see also: [0018]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moore, Ng, and Bauer to incorporate the further 

	Regarding claim 18, the combination of Moore, Ng, and Bauer teach all the limitations of claim 16 above.
Moore further teaches the elasticity estimation component is further configured to identify the value response curve for the identified at least one item associated with the at least one individual entity using entity-cluster data (paragraphs [0029-0031] teach producing a predictive model for customer demand for a set of products in a store (i.e. the individual entity)) based on a function of time and price of the products (i.e. at least one item), wherein paragraph [0088] the markdown definition process is executed by clustering stores based on the store-based inventory, item elasticity, sales data, and consumer demand, wherein paragraph [0030] there is a software program used for markdown optimization of an inventory).  

Regarding claim 21, the combination of Moore, Ng, and Bauer teach all the limitations of claim 2 above.
	However, Moore does not explicitly teach wherein the least one backend processor further implements the inventory optimization module to: aggregate other adjusted inventory optimization recommendations for the identified at least one item of at least the other individual stores based at least on new inventory data corresponding to the at least one item and the other individual stores, create an adjusted aggregated critical inventory report including the adjusted inventory optimization recommendation and the aggregated other adjusted inventory optimization recommendations, send, to the home office computer interface, the adjusted aggregated critical inventory report, 715/646,895receive, from the home office computer interface, a new selection for a new value adjustment of the identified at least one item, the new selection identifying at least some of the plurality of stores as being targets of the new value adjustment, and based on the received new selection for the new value adjustment, send new entity- specific value adjustments to the automated markdown management system causing new automatic valuation adjustments at the client-side application of each of the at least some of the plurality of stores.
	From the same or similar field of endeavor, Ng teaches wherein the least one backend processor further implements the inventory optimization module to: aggregate other adjusted inventory optimization recommendations for the identified at least one item of at least the other individual stores based at least on new inventory data corresponding to the at least one item and the other individual stores (paragraph [0176] teaches an intermediate scope can be to use triggers to update products on drafted/approved markdown plans in order to update product coefficients, wherein paragraph [0054] teaches the user can revise and implement an updated markdown plan; see also: [0018]), 
create an adjusted aggregated critical inventory report including the adjusted inventory optimization recommendation and the aggregated other adjusted inventory optimization recommendations  (paragraph [0176] teaches an intermediate scope can be to use triggers to update products on drafted/approved markdown plans in order to update product coefficients, wherein paragraphs [0017-0019] teaches producing a markdown plan report with all the markdown plans, wherein paragraphs [0124-0125] the stores are grouped into demand groups by cluster stores), 
send, to the home office computer interface, the adjusted aggregated critical inventory report (paragraph [0176] teaches an intermediate scope can be to use triggers to update products on drafted/approved markdown plans in order to update product coefficients, wherein paragraphs [0017-0019] teaches producing a markdown plan report with all the markdown plans to present to a user, wherein paragraph [0123] the output can be sent from one computer to another), 
715/646,895receive, from the home office computer interface, a new selection for a new value adjustment of the identified at least one item (paragraph [0176] teaches an intermediate scope can be to use triggers to update products on drafted/approved markdown plans in order to update product coefficients, wherein paragraph [0054] teaches the user can revise and implement an updated markdown plan, wherein paragraph [0160] the user can access the interface to adjust the plan and thus signal to the stores to implement the plan; see also: [0018]), 
the new selection identifying at least some of the plurality of stores as being targets of the new value adjustment  (paragraph [0176] teaches an intermediate scope can be to use triggers to update products on drafted/approved markdown plans in order to update product coefficients, wherein paragraph [0160] teaches the plan can be sent to stores in order for the stores to signal the plan, wherein paragraphs [0124-0125] the stores are grouped into demand groups by cluster stores), 
and based on the received new selection for the new value adjustment, send new entity- specific value adjustments to the automated markdown management system causing new automatic valuation adjustments at the client-side application of each of the at least some of the plurality of stores(paragraph [0176] teaches an intermediate scope can be to use triggers to update products on drafted/approved markdown plans in order to update product coefficients, wherein paragraph [0160] the user can access the interface to adjust the plan and send the plan to stores so that the stores can carry out the plan; see also: [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moore, Ng, and Bauer to incorporate the further teachings of Ng to include wherein the least one backend processor further implements the inventory optimization module to: aggregate other adjusted inventory optimization recommendations for the identified at least one item of at least the other individual stores based at least on new inventory data corresponding to the at least one item and the other individual stores, create an adjusted aggregated critical inventory report including the adjusted inventory optimization recommendation and the aggregated other adjusted inventory optimization recommendations, send, to the home office computer 

Regarding claim 22, the combination of Moore, Ng, and Bauer teach all the limitations of claim 10 above.
	However, Moore does not explicitly teach sending, to a home office computer interface, the entity-specific inventory optimization recommendation; receiving, from the home office computer interface, a selection of the entity-specific inventory optimization recommendation; and based on the received selection, performing the sending of the instruction causing the automatic valuation adjustment at the client-side application.
	From the same or similar field of endeavor, Ng further teaches sending, to a home office computer interface, the entity-specific inventory optimization recommendation (paragraphs [0017-0019] teaches producing a markdown plan report with all the markdown plans to present to a user, wherein paragraph [0009] the markdown plan is optimized, and wherein paragraph [0123] the output can be sent from one computer to another); 
receiving, from the home office computer interface, a selection of the entity-specific inventory optimization recommendation (paragraph [0054] teaches the user can revise and implement ; 
and based on the received selection, performing the sending of the instruction causing the automatic valuation adjustment at the client-side application (paragraph [0160] the user can access the interface to adjust the plan and send the plan to stores so that the stores can carry out the plan; see also: [0065]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moore, Ng, and Bauer to incorporate the further teachings of Ng to include sending, to a home office computer interface, the entity-specific inventory optimization recommendation; receiving, from the home office computer interface, a selection of the entity-specific inventory optimization recommendation; and based on the received selection, performing the sending of the instruction causing the automatic valuation adjustment at the client-side application. By allowing the user to adjust the markdown schedule, one would be able to ensure the best possible result for products with short, volatile lifecycles (Ng, [0050, 0054]). Furthermore, one would be motivated to do so in order to reflect the best understanding of consumer demand by continually updating the modeling associated with markdown plans (Ng, [0176]).


Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 20130090988 A1) in view of Ng et al. (US 20090327037 A1) in view of Bauer et al. (US 20030216969 A1) and further in view of Choubey et al. (US 20090024491 A1).

Regarding claim 3, the combination of Moore, Ng, and Bauer teach all the limitations of claim 1 above.
the centralized elasticity estimation module calculates the elasticity value for the identified at least one item (paragraph [0092] teaches determining the item elasticity, wherein paragraph [0030] there is a software program used for markdown optimization of an inventory; see also: [0019, 0088]).
However, Moore does not explicitly teach including by identifying a value response curve for the identified at least one item associated with the individual store based on at least one of a linear, log linear, power, or logit model.
From the same or similar field of endeavor, Choubey teaches including by identifying a value response curve for the identified at least one item associated with the individual store based on at least one of a linear model (paragraph [0030] teaches calculating a trend using linear regression to approximate the trend in the acquired data of the utilization and projected demand of the selected asset; see also: [0031, 0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moore, Ng, and Bauer to incorporate the teachings of Choubey to include including by identifying a value response curve for the identified at least one item associated with the individual store based on at least one of a linear, log linear, power, or logit model. One would be motivated to do so in order to minimize the capital and operational expenditures while maintain inventory for improved efficiency of an enterprise (Choubey, [0003]). 

Regarding claim 12, the combination of Moore, Ng, and Bauer teach all the limitations of claim 10 above.
However, Moore does not explicitly teach wherein calculating the value response curve for the identified at least one item associated with the individual entity is based on at least one of a linear, log linear, power, or logit model.
wherein calculating the value response curve for the identified at least one item associated with the individual entity is based on at least one of a linear model (paragraph [0030] teaches calculating a trend using linear regression to approximate the trend in the acquired data of the utilization and projected demand of the selected asset; see also: [0031, 0034]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moore, Ng, and Bauer to incorporate the teachings of Choubey to include wherein calculating the value response curve for the identified at least one item associated with the individual entity is based on at least one of a linear, log linear, power, or logit model. One would be motivated to do so in order to minimize the capital and operational expenditures while maintain inventory for improved efficiency of an enterprise (Choubey, [0003]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	
Willard et al. (US 20150242944 A1) discloses in at least paragraph [0226, 0227] evaluating historical price elasticity patterns in order to generate new price quotes
Mangipudi et al. (US 20160171540 A1) discloses in at least paragraphs [0663-0064, 0160] evaluating excess stock and recommending an item discount to clear stock before it expires
Kushley et al. (US 20130211878 A1) discloses in at least paragraphs [0037-0042] producing an optimal price curve based on elasticity
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145.  The examiner can normally be reached on M-Th 8:00 am- 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        




/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683